Filed 9/21/21 18131 Ventura Blvd v. 5223 Lindley CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


18131 VENTURA BLVD, LLC                                          B304458
et al.,
                                                                 (Los Angeles County
         Plaintiffs and Appellants,                              Super. Ct. No. LC106325)

         v.

5223 LINDLEY, LLC,

           Defendant and Respondent.




      APPEAL from a judgment of the Superior Court of
Los Angeles County, Shirley K. Watkins, Judge. Affirmed.
      Law Office of Matthew Shayefar and Matthew Shayefar for
Plaintiffs and Appellants.
      Anderson, McPharlin & Conners and William R. Larr for
Defendant and Respondent.
                 ______________________________
       18131 Ventura Blvd, LLC and Ventana Medical Center, LP
(collectively Ventura) appeal from the judgment entered in favor
of 5223 Lindley, LLC (Lindley). Following a bench trial the court
found an easement over three feet of Lindley’s property that had
been granted by Lindley’s predecessor to Ventura’s predecessor
did not exclude Lindley from having underground utilities in the
easement area and Lindley’s use did not unreasonably interfere
with Ventura’s enjoyment of the easement. Ventura argues the
court’s findings were contrary to the language of the contract and
governing case law. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Easement
       This dispute concerns two parcels of commercial real
property located in Tarzana: 18131 Ventura Boulevard (the
Ventura property) and the adjoining property to the east,
5223 Lindley Avenue (the Lindley property).
       In early 1989 the owners of the Lindley property executed
an easement granting the owner of the Ventura property “an
exclusive perpetual easement and right of way for the
installation, construction, reconstruction, maintenance, repair,
replacement, operation and use of one or more underground
utility lines, including without limitation lines for sanitary and
storm sewer, telephone, and gas transmission services, including
all necessary and required appurtenances thereto, under, over
and across the northerly three (3) feet of the Servient
Tenement . . . .” The easement was recorded in July 1990.




                                 2
      2. The Complaint
       18131 Ventura Blvd, LLC acquired the Ventura property in
2008.1 Lindley acquired the Lindley property in 2012.2
       In 2014 Ventura began development of the Ventura
property into a medical office building and parking lot. During
construction Ventura discovered there were underground utility
lines servicing the Lindley property located above the Ventura
drainage lines in the easement area. After Lindley refused to
move its utility lines from the easement, Ventura commenced
this action asserting claims for wrongful interference with an
easement and nuisance.


1     In 2017, after the dispute over the easement had arisen but
six months before the complaint was filed in this case,
18131 Ventura Blvd executed a deed granting the Ventura
property to Ventana Medical Center, LP.
2     Despite their adversarial positions in this lawsuit the
parties are owned and/or controlled by the same entity, Tristar
Realty Group, LLC. Tristar Realty is the general partner of
Hampton Real Estate Holdings LP, which is the managing
member of 18131 Ventura Blvd. Tristar Realty is also the
general partner of Ventana. Hampton Real Estate is the sole
member of Lindley. Tristar Realty is jointly owned by Daniel
Kashani and his father, with Daniel as the managing member.
Daniel testified he and his father are the main decision makers
regarding both the Ventura and Lindley properties.
       It appears this litigation ensued because Daniel Kashani
believes any judgment against Lindley should be covered by the
title insurance policy Lindley purchased when it acquired the
Lindley property. Accordingly, Lindley has tendered Ventura’s
claim in this action to Lindley’s title insurer, and the insurer has
provided a defense.




                                 3
       Ventura asserted the plain language of the grant of
easement entitled it to exclusive use of the entire underground
area in the northern three feet of the Lindley property. Because
Lindley had refused to relocate its utilities, Ventura was unable
to install a gravity-fed drainage system and instead had to install
a more expensive pump-fed system. The complaint sought a
declaratory judgment stating Ventura has the exclusive right to
use the underground easement area, an injunction preventing
Lindley from using the underground easement area and damages
related to the installation of the more expensive drainage system
and resulting diminution in value of the property.
      3. The Evidence at Trial
        a. The grant of easement
      The properties at issue had originally been a single parcel
owned by Safeway Stores, Inc., which, in 1957, split the parcel
and sold the Lindley property. Safeway retained ownership of
the Ventura property, which held one large building initially
containing a grocery store and later an arts and crafts store.
      By 1988 the Lindley property was owned by the Woelfl
Family Trust, whose trustees were Rudolf and Hannelore Woelfl;
and Rudolf Woelfl’s sister, Johanna Pipes (collectively the
Woelfls). The Woelfls demolished the building that had been on
the Lindley property and built a new retail shopping center.
      In early 1988, during construction of the new building, the
Woelfl’s contractor, Millard Boldman, discovered underground
drainage and utility lines serving the Ventura property that ran
underneath the Lindley property to Lindley Avenue. In
April 1988 Boldman informed Safeway he would need to remove
and replace its drainage and utility lines to complete construction




                                 4
on the Lindley property, and in a letter to Safeway dated
June 24, 1988 Boldman stated the work had been completed and
the lines serving the Ventura property had been placed
underground across the northern end of the Lindley property.
The June 1988 letter also stated the Woelfls would grant an
easement for these lines in exchange for Safeway’s
reimbursement of the cost incurred to remove and replace them
(approximately $3,500).3
       On August 22, 1988 Wylie Sheldon, the general counsel for
the Safeway affiliate that managed the Ventura property, wrote
to Boldman accepting the Weolfls’ offer. The letter enclosed a
proposed grant of easement and stated $3,500 would be paid after
the document had been signed. The proposed grant of easement
attached to the letter was substantially the same as the
document ultimately executed. Sheldon testified he had no
independent recollection of drafting the grant of easement but
the notation in the footer of the document indicated it had been
drafted by him.
       Sheldon testified he generally had no recollection of the
events surrounding the grant of easement. However, he stated
his understanding of the term “exclusive easement” (both at the
time and currently) “is that the owner of the servient tenement
[the Lindley property] retains certain uses of the property . . . as
long as it doesn’t interfere with the rights of the owner of the
dominant tenement [the Ventura property], and . . . the owner of

3      The letter stated a proposed easement had been enclosed;
however, the enclosure could not be located by the time of trial.
None of the percipient witnesses who testified at trial could
remember what the proposal had stated or how it had differed, if
at all, from the executed grant of easement.




                                 5
the servient tenement can’t further grant to third parties any
rights in the easement area.”
       Similarly, Rudolf Woelfl testified he had no detailed
recollection regarding the grant of easement. However, he
confirmed he had signed the notice of completion of construction
for the Lindley property on October 20, 1988, which he testified
would have meant all construction, including installation of any
underground pipes or utility lines in the easement area, would
have been completed as of that date. Accordingly, he explained,
he would not have granted an easement that excluded the
Lindley property’s use of the easement area or grant any right
that would have required him to move the utility lines already in
place.4
        b. The dispute over the easement
       In 2014 Ventura initiated a development project on the
Ventura property, which consisted of plans to demolish the
existing building and replace it with a medical office building and
parking structure. The initial plans included an underground
gravity-fed storm drainage system from the east side of the
Ventura property across the easement to Lindley Avenue,
utilizing the existing four-inch drainage pipes that had been
servicing the Ventura property. In early 2015, while conducting
exploratory excavation in the easement area, Ventura’s


4      Hannelore Woelfl testified she had no specific recollection
of the grant of easement, but she stated she agreed in substance
with her husband’s testimony. The parties stipulated Pipes had
been a silent partner in the ownership of the Lindley property,
had no knowledge concerning the grant of easement and would
have agreed to whatever action her brother had proposed.




                                 6
contractors discovered there were underground utility lines
servicing the Lindley property located above the Ventura
property drainage lines. Ventura’s engineer determined the
Lindley property utilities would need to be relocated in order to
install a gravity-fed drainage system in the easement area.
       Robin Kashani, Daniel’s brother and an employee of Tristar
Realty, testified on behalf of Ventura. Robin stated he asked
Daniel to relocate Lindley’s utility lines and Daniel refused: “I
advised him that [Lindley has] utilities in the way of [Ventura’s]
drainage system and in the easement area and requested that he
remove them. . . . He said that he will not move them.” After
exploring several alternative drainage plans, it was determined
that a gravity-fed system would not be possible without moving
the Lindley utilities. Because Lindley would not agree to move
the utilities, Ventura installed a pump-fed system that included
the installation of four underground pipes above the Lindley
utilities in the easement area.
      4. The Trial Court’s Decision in Favor of Lindley
       Following a nine-day bench trial the court issued a 29-page
statement of decision on November 15, 2019. The court rejected
Ventura’s argument the term “exclusive perpetual easement”
meant Lindley was excluded from using the easement area.
Instead, the court found the “term ‘exclusive’ is susceptible to
multiple reasonable interpretations” and the “Grant of Easement
is ambiguous as to the extent of the burden on the Lindley
property.” Accordingly, the court considered the extrinsic
evidence regarding the parties’ intent and historic use of the
easement.
       The court found credible Sheldon’s and Woelfl’s testimony
their intent was to create an easement that would allow the




                                7
Lindley property to continue to use the easement area for its
underground utilities. The court further found Lindley was not
unreasonable in refusing to remove its utilities because the “lines
had been placed before the recordation of the easement and it
was always intended that the easement area be shared.”
      Judgment was entered in favor of Lindley on
December 27, 2019.
                          DISCUSSION
      1. Governing Law and Standard of Review
       “‘“An easement is a restricted right to specific, limited,
definable use or activity upon another’s property, which right
must be less than the right of ownership.”’” (Zissler v. Saville
(2018) 29 Cal.App.5th 630, 638.) “In construing an instrument
conveying an easement, the rules applicable to the construction of
deeds generally apply. If the language is clear and explicit in the
conveyance, there is no occasion for the use of parol evidence to
show the nature and extent of the rights acquired. [Citations.] If
the language is ambiguous, extrinsic evidence may be used as an
aid to interpretation unless such evidence imparts a meaning to
which the instrument creating the easement is not reasonably
susceptible.” (Scruby v. Vintage Grapevine, Inc. (1995)
37 Cal.App.4th 697, 702 (Scruby).)
       Whether an ambiguity exists is a question of law, subject to
independent review on appeal. (Wolf v. Superior Court (2004)
114 Cal.App.4th 1343, 1351.) When there is no material conflict
in the extrinsic evidence, the court interprets the contract as a
matter of law. (City of Hope National Medical Center v.
Genentech, Inc. (2008) 43 Cal.4th 375, 395; Gilkyson v. Disney
Enterprises, Inc. (2021) 66 Cal.App.5th 900, 915; Wolf v. Walt




                                 8
Disney Pictures & Television (2008) 162 Cal.App.4th 1107, 1126.)
If, however, there is a conflict in the extrinsic evidence, the
conflict must be resolved by the fact finder, and we review those
findings for substantial evidence. (Wolf, at p. 1127; Winet v. Price
(1992) 4 Cal.App.4th 1159, 1166 (Winet).)
      2. The Grant of Easement Does Not Exclude Lindley from
         Using the Easement Area
        a. The language in the grant of easement is ambiguous
      Ventura argues the trial court erred as a matter of law in
finding the term “exclusive” in the grant of easement to be
ambiguous and argues “exclusive” can be interpreted only to
mean that the Ventura property has the right to “exclusive use of
the entire underground portion of the northerly three feet of the
Servient Tenement.” Lindley, on the other hand, argues
“exclusive perpetual easement” as used here means no further
easements will be granted but it does not exclude Lindley from
use of the easement area. In other words, contrary to the way the
parties and the trial court frame the issue, as used here the word
“exclusive” itself is not really ambiguous—the parties agree the
easement precludes someone from the easement area. The
ambiguity arises from determining precisely what is modified by
“exclusive”—whether the easement mandates use by the Ventura
property alone or only prohibits any other easement from being
granted. (Cf. Gray v. McCormick (2008) 167 Cal.App.4th 1019,
1025 (Gray) [“‘The term “exclusive” used in the context of
servitudes means the right to exclude others. The degree of
exclusivity of the rights conferred by an easement . . . is highly
variable and includes two aspects: who may be excluded and the
uses or area from which they may be excluded. At one extreme,




                                 9
the holder of the easement . . . has no right to exclude anyone
from making any use that does not unreasonably interfere with
the uses authorized by the servitude. . . . At the other extreme,
the holder of the easement . . . has the right to exclude everyone,
including the servient owner, from making any use of the land
within the easement boundaries’”].)
       An easement granting exclusive use to the dominant
tenement, and thus entirely excluding the servient tenement’s
use, “is an unusual interest in land; it has been said to amount
almost to a conveyance of the fee.” (City of Pasadena v.
California-Michigan Land & Water Co. (1941) 17 Cal.2d 576,
578-579 (City of Pasadena); see also Gray, supra, 167 Cal.App.4th
at p. 1029 [“while exclusive easements that exclude even the
owners of the servient tenement from the easement area may be
less common than nonexclusive easements, they do nonetheless
arise from time to time and have been held to be valid and
enforceable under California law”].) Accordingly, “[t]he general
rule is clearly established that, despite the granting of an
easement, the owner of the servient tenement may make any use
of the land that does not interfere unreasonably with the
easement. [Citations.] It is not necessary for him to make any
reservation to protect his interests in the land, for what he does
not convey, he still retains.” (City of Pasadena, at p. 579; see also
Gray, at p. 1025; Scruby, supra, 37 Cal.App.4th at p. 702.)
However, conveyance of an easement providing for the exclusive
use by the grantee is possible where the grant of easement
contains a “clear indication of such an intention.” (City of
Pasadena, at pp. 578-579 [“[n]o intention to convey such a
complete interest can be imputed to the owner of the servient




                                 10
tenement in the absence of a clear indication of such an
intention”]; see also Gray, at p. 1025.)
       Ventura relies on Gray, supra, 167 Cal.App.4th 1019, in
support of its argument the use of the term “exclusive perpetual
easement” in the grant of easement, without more, indicates a
clear intent to exclude Lindley from using the easement area.5 In
Gray the document creating the easement provided for “an
exclusive easement of access, ingress and egress” over the
McCormick property for the benefit of the Gray property. (Id. at
p. 1024.) The document further stated the “‘[u]se of the
Easement by the Owner of [the Gray property] shall be
exclusive.’” (Id. at p. 1026.) Finally, the writing provided the
owner of the dominant tenement was responsible for
improvement and maintenance of the easement area and would
indemnify the owner of the servient tenement from liability in
connection with the use of the easement. (Id. at p. 1025.)
       The court in Gray recognized the general rule stated in City
of Pasadena that an easement granting exclusive use to the
dominant tenement was rare. (Gray, supra, 167 Cal.App.4th at


5      The trial court did not consider Gray in its analysis because
it found that “case law distinguishes underground utility
easements from surface easements, and establishes different and
special rules for interpretation of underground utility easements.
Accordingly, the Court will disregard case law pertaining to
interpretation of the burden of a surface easement as inapposite
in the present case.” While the circumstances surrounding the
grant and use of underground and surface easements can
certainly be distinguished from one another, there was no basis
for the trial court’s finding that “special rules of interpretation”
apply to underground easements; and it erred in disregarding
case law concerning surface easements.




                                 11
p. 1025.) However, the court found the repeated use of “language
of exclusivity” and the statement that the “use” of the easement
area shall be exclusive were sufficient to “clearly express[] the
intention that the use of the easement area shall be exclusive to
the owners of [the dominant tenement], in the sense of excluding
all other owners of property in the subdivision, including [the
servient tenement].” (Id. at p. 1026.) The court stated this
interpretation was underscored by the indemnification and
maintenance provisions, noting it would be “inconceivable” that
the dominant tenement would be responsible to perform
maintenance on an area that was being concurrently used by the
servient tenement. (Ibid.)
       Contrary to Ventura’s contentions, the language in the
grant of easement in this case is not substantially similar to the
language in Gray. While the grant of easement here does convey
an “exclusive perpetual easement,” it does not contain additional
language explicitly stating the use of the easement is to be
exclusive or anything similar to the maintenance and
indemnification provisions that indicated exclusive use in Gray.
       In the absence of any language clearly identifying which
parties were entitled to use the easement area, the grant of
easement does not contain the clear indication of intent to
exclude use by the servient tenement as required by City of
Pasadena. Accordingly, we find the grant of easement is
ambiguous as to whether it provides for Ventura’s exclusive use
of the easement area or whether it provides it will be the
exclusive easement to be granted by the servient tenement.




                                12
        b. Extrinsic evidence supports the interpretation that
           Lindley retained the right to use the easement area
        In interpreting an ambiguous grant of easement, relevant
parol evidence includes the parties’ discussions at the time the
agreement was negotiated, “the circumstances which attended
the making of the agreement, ‘“. . . including the object, nature
and subject matter of the writing . . .” so that the court can “place
itself in the same situation in which the parties found themselves
at the time of contracting”’” (Winet, supra, 4 Cal.App.4th at
p. 1168) and the parties’ “predispute, postcontracting conduct”
(Wolf v. Walt Disney Pictures & Television, supra,
162 Cal.App.4th at p. 1133).6
        The evidence here is not in conflict. Rudolf Woelfl testified
construction on the Lindley property, including installation of the
utilities in the easement area servicing the Lindley property, was
completed by October 1988 when he signed the notice of
completion. However, the grant of easement was not signed until
1989. If the grant of easement were interpreted to exclude the
Lindley property’s use of the easement area, then the Woelfls
would have been in immediate breach of the grant of easement


6       To the extent the trial court relied on the Woelfls’ and
Sheldon’s testimony regarding their uncommunicated subjective
intent or understanding of the easement language, such reliance
was improper. (Zissler v. Saville, supra, 29 Cal.App.5th at p. 644
[“‘“[t]he parties’ undisclosed intent or understanding is irrelevant
to contract interpretation”’”]; Winet, supra, 4 Cal.App.4th at
p. 1166, fn. 3 [evidence of subjective intent “was not competent
extrinsic evidence, because evidence of the undisclosed subjective
intent of the parties is irrelevant to determining the meaning of
contractual language”].)




                                 13
from the moment they signed the document and would have been
obligated to remove underground utilities they had only recently
installed. Such an interpretation would be absurd. (See Civ.
Code, § 1638 [contract to be interpreted consistent with
contractual language and to avoid absurdity]; see also Hill v.
San Jose Family Housing Partners, LLC (2011) 198 Cal.App.4th
764, 777 [easement must be interpreted to avoid absurdity].)
       In addition, the amount of consideration paid for the
easement suggests it was intended to permit use by the owners of
the Lindley property. Safeway paid only $3,500 for use of the
northern three feet of the Lindley property, whereas Lindley’s
appraisal expert testified the easement area would have been
worth approximately $22,500 if sold as a fee simple in 1990. The
fact that the Woelfls accepted a small percentage (less than
16 percent) of the land’s value as consideration for the easement
suggests they did not intend to relinquish their rights to use the
property for underground utilities. (See Concord & Bay Point
Land Co. v. City of Concord (1991) 229 Cal.App.3d 289, 294
[“[w]here an instrument is ambiguous as to whether a fee or
easement was intended, the absence of monetary consideration or
its nominal value suggests only an easement was intended”];
Warren v. Atchison, T. & S. F. Ry. Co. (1971) 19 Cal.App.3d 24,
35 [“[t]he fact that ‘only a nominal monetary consideration was
paid for the grant is a factor . . . indicating that the grant conveys
an easement and not a limited fee’”]; see also Gray, supra,
167 Cal.App.4th at p. 1030 [“‘[t]he amount of consideration paid
for the interest conveyed is of considerable importance in
construing the deed’”].)




                                  14
      3. Substantial Evidence Supports the Finding Lindley Did
         Not Unreasonably Interfere with Ventura’s Use of the
         Easement
       Having determined Ventura was not entitled to exclusive
use of the underground easement area, the question remains
whether Lindley’s use was an unreasonable interference with
Ventura’s use of the easement. Where, as here, the owner of the
servient tenement is permitted to simultaneously use the
easement area, such use may not “‘interfere unreasonably’ with
the easement’s purpose.” (Scruby, supra, 37 Cal.App.4th at
pp. 702-703.) Likewise, “[t]he owner of the dominant tenement
must use his or her easements and rights in such a way as to
impose as slight a burden as possible on the servient tenement.”
(Id. at p. 702.) In other words, “[w]hen the easement is
‘nonexclusive’ the common users ‘have to accommodate each
other.’” (Id. at p. 703; accord, Inzana v. Turlock Irrigation Dist.
Bd. of Directors (2019) 35 Cal.App.5th 429, 444-445 [“‘“The rights
and duties between the owner of an easement and the owner of
the servient tenement . . . are correlative. Each is required to
respect the rights of the other. Neither party can conduct
activities or place obstructions on the property that unreasonably
interfere with the other party’s use of the property”’”].)
       “‘“Whether a particular use by the servient owner of land
subject to an easement is an unreasonable interference with the
rights of the dominant owner is a question of fact for the trier of
fact,” whose findings are binding upon the appellate court if
properly supported by the evidence.’” (Inzana v. Turlock
Irrigation Dist. Bd. of Directors, supra, 35 Cal.App.5th at p. 445.)
In determining whether the servient tenement’s use is
unreasonable, “‘there are no absolute rules of conduct. The




                                 15
responsibility of each party to the other and the “reasonableness”
of use of the property depends on the nature of the easement, its
method of creation, and the facts and circumstances surrounding
the transaction.’” (Dolnikov v. Ekizian (2013) 222 Cal.App.4th
419, 429.)
       As the trial court observed, while the grant stated the
width of the easement was three feet, it did not specify the depth
at which Ventura could place its utilities, the number of pipes
that could be present or the permissible width of those pipes.
Ventura argues the language allowing “one or more underground
utility lines” demonstrates the parties’ intent Ventura could place
any number of pipes at any underground location in the
easement area and could change the number or position of those
pipes at any time. The Supreme Court, however, has rejected a
substantially similar argument.
       In Winslow v. City of Vallejo (1906) 148 Cal. 723 the City of
Vallejo held an easement over Winslow’s land for “any water-
pipes or mains which may be laid by the city of Vallejo.” (Id. at
p. 724.) The language of the grant did not specify the location of
the pipes other than that they must be at least one-and-a-half
feet underground and as close to the “surveyed line” as possible.
(Id. at p. 725.) At the time the easement was established, the
City installed one 10-inch underground pipe through Winslow’s
land to carry water from a reservoir. Nine years later the City
had grown such that the pipe was inadequate to meet the City’s
water needs. The City attempted to install an additional 14-inch
pipe within three feet of the existing pipe. Winslow objected the
second pipe would damage his orchard and was not permitted by
the easement. The City argued the grant’s use of the plural
“pipes” and lack of limitation on location indicated an intent it




                                 16
could install as many pipes on the land as it desired, limited only
by the minimum depth and approximate location stated in the
grant.
       The Supreme Court disagreed, holding, because “the
conveyance is general in its terms and affords no basis for
determining the number of pipes, their size, or their exact
location[,]” the City’s initial use of the easement “in a particular
course or manner, fixes the right and limits it to the particular
course or manner in which it has been enjoyed.” (Winslow v. City
of Vallejo, supra, 148 Cal. at p. 725.) In other words, the Court
stated, “[W]e see nothing in the language of this grant, or in the
conditions existing when it was executed, to indicate that it was
intended to give the defendant the right to increase from time to
time the number of pipes laid. . . . [W]hile the city might, at the
outset, have laid more than one pipe, . . . having elected to lay
one, [the City] is bound by this election. . . . It is true, as urged
by appellant, that the parties . . . may have contemplated that
with the growth of the city, additional means of conducting water
to it might be necessary. It by no means follows, however, that
the grantors, in conveying a right of way for water-pipes over
their land, intended to burden that land with an easement the
extent of which could never be definitely ascertainable, and
which might be enlarged again and again.” (Winslow, at pp. 726-
727; see also Rye v. Tahoe Truckee Sierra Disposal Co., Inc.
(2013) 222 Cal.App.4th 84, 92-93 [easement granting right to use
“portion” of the land for parking, storage and utilities did not
entitle dominant tenement to use entirety of the easement area;
dominant tenement limited to area it had historically used for
parking and storage; because the grant “does not specify that all
of the area is subject to the easement[,] . . . the precise area of use




                                  17
must be inferred from the intention of the parties”]; Scruby,
supra, 37 Cal.App.4th at p. 700 [“[N]onexclusive easement of a
specified width does not, as a matter of law, give the owner of the
dominant tenement the right to use every portion of the
easement. . . . [T]he owner of the servient tenement [has] the
right to place improvements upon the easement as long as they
do not unreasonably interfere with the right of the owner of the
dominant tenement to ingress and egress”].)
       Here, as in Winslow, the grant of easement was in general
terms, allowing the Ventura property to use a three foot wide
area of underground space to place utilities but not specifying the
depth, width or number of pipes permitted. The trial court
reasonably inferred, based on the more than 20 years of use of
the easement area, that the initial grant of easement was
intended to permit the Ventura property to maintain its existing
utility lines and add additional lines so long as they did not
interfere with the Lindley property’s existing usage.
       In addition, the evidence supported the trial court’s
conclusion that Lindley’s continued use of the easement was not
unreasonable given that “there was still room in the easement for
everyone to continue to share it . . . . [P]laintiffs have the right to
use the easement for its drainage and are, in fact, using the
easement for its drainage . . . .” In considering the nature of the
easement, the facts surrounding its use and the competing
interests of the parties, the court reasonably found Ventura was
not entitled to disrupt Lindley’s permitted use of the easement
area after more than 20 years simply because Ventura wanted to
change the nature of its drainage plan. This is especially true
where Lindley’s existing use did not prevent Ventura from
ultimately installing new drainage lines in the easement area.




                                  18
(See Scruby, supra, 37 Cal.App.4th at p. 706 [substantial
evidence supported trial court’s finding servient tenement’s
placement of equipment in easement area did not unreasonably
interfere with purpose of the easement where dominant tenement
was still able to use remaining area for ingress and egress].)
                         DISPOSITION
     The judgment is affirmed. Lindley is to recover its costs on
appeal.




                                         PERLUSS, P. J.


     We concur:



           SEGAL, J.



           IBARRA, J.*




*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               19